EXHIBIT 10.11

 

 

 

SECOND LIMITED WAIVER AGREEMENT

THIS SECOND LIMITED WAIVER AGREEMENT, dated. as of November 13, 2015 (this
"Waiver"), is by and among LCI SHIPHOLDINGS, INC., a Marshall Islands
corporation ("Borrower"), INTERNATIONAL SHIPHOLDING CORPORATION, a Delaware
corporation ("Guarantor") and CAPITAL ONE, NATIONAL ASSOCIATION ("Lender"),

WITNESSETH:

a. Borrower (as successor by assignment from Waterman Steamship Corporation
("WSC")), Guarantor and Lender are parties to that certain Loan Agreement dated
as of December 28, 2011 (the "Original Loan Agreement"), which was amended by a
First Amendment to Loan Agreement dated as of December 14, 2012 by and among
WSC, Borrower, Guarantor and Lender (the "First Amendment"), a Second Amendment
to Loan Agreement by and among Borrower, Guarantor and Lender dated October 30,
2014 (the "Second Amendment") and a Third Amendment to Loan Agreement by and
among Borrower, Guarantor and Lender dated November 25, 2014 (the "Third
Amendment;" the Original Loan Agreement, as amended by the First Amendment, the
Second Amendment, the Third Amendment, this Waiver and any future amendments,
the "Agreement"),

b. Borrower and Lender have entered into a Limited Waiver Agreement dated as of
September 30, 2015 (the "Prior Waiver”). Borrower has requested that Lender
permanently waive any Default or Event of Default arising from Guarantor's
failure to comply with the financial covenants contained in Sections 7.01 (a),
(b), (c) and (d) of the Agreement. for the fiscal period ending September 30,
2015 (the "Designated Third Quarter Default") and further agree to not test
Borrower's compliance with the financial covenants in Sections 7,01(a), (b), (c)
and (d) of the Agreement for the fiscal quarters ending December 31, 2.015 and
March 31, 2016 as hereinafter provided, with testing to recommence for the
fiscal quarter ending June 30, 2016;

WHEREAS, Lender is willing to waive the Designated Third Quarter Default for the
remaining term of the Agreement, and agrees to not test Borrower's compliance
with the financial covenant in Sections 7.01 (a), (b), (e) and (d) of the
Agreement for the fiscal quarters ending December 31, 2015 and March 31, 2016 as
hereinafter provided;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and. valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the preamble hereto) have the meanings assigned to them in
the Agreement.

 

1

 

--------------------------------------------------------------------------------

 

SECTION 2. Limited Waivers to the Agreement.

(a) Lender hereby waives the Designated Third Quarter Default for the remaining
term of the Agreement.

(b) It is hereby agreed to and understood by the parties to this Waiver that:
(i) the waiver set forth herein shall be effective (subject to the terms of this
Waiver) from the Waiver Effective Date through the remaining term of the
Agreement; (ii) Lender has no obligation to waive any future Defaults or Events
of Default with respect to compliance with the financial covenants contained in
Sections 7.01 (a), (b), (c) and (d) for the fiscal quarters ending June 30, 2016
and thereafter; (iii) this Waiver does not waive any Default or Event of Default
that may exist or hereafter occur with respect to any default not included in
the Designated Third Quarter Default; and (iv) this waiver does not constitute
an amendment or modification of the Agreement.

SECTION 3. Testing of Compliance. The financial covenants set forth in Sections
7.01 (a), (b), (c) and (d) of the Agreement (respectively, the "Financial
Covenants") will not be tested for the fiscal quarters ending December 31, 2015
and March 31, 2016, but the Borrower and Borrower's Guarantor will calculate and
report the calculations of such covenants in each quarterly Compliance
Certificate. For the fiscal quarters ending June 30, 2016, and thereafter, the
Financial Covenants set forth in Sections7.01 (a), (b), (c) and (d) of the
Agreement would remain unchanged.

SECTION 4. Representations, Warranties and Agreements. Borrower and Guarantor
hereby represent and warrant to Lender that:

(a) This Waiver has been duly executed and delivered by Borrower and. Guarantor
and constitutes (assuming due execution by Lender) a legal, valid and binding
obligation of Borrower and Guarantor, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting, creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with Borrower's or Guarantor's execution,
delivery or performance of this Waiver.

(b) After giving effect to this Waiver, the representations and warranties set
forth in the Agreement and in each other Related. Document are true, accurate
and complete in all material respects on and as of the Waiver Effective Date (as
defined below) with the same effect as if made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date.

(c) As of the Waiver Effective date, after giving effect to this Waiver, no
Default or Event of Default has occurred and is continuing.

 

 





2

 

--------------------------------------------------------------------------------

 

(e)The execution and delivery of this Waiver or any other document delivered by
Borrower and Guarantor in connection herewith does not (i) violate, contravene
or conflict with any provision of its organization documents or (ii) materially
violate, contravene or conflict with any laws applicable to it.

SECTION 5. Effectiveness. This Waiver shall become effective immediately upon
its execution by Borrower, Guarantor and Lender on November 13, 2015 (such date,
the "Waiver Effective Date").

SECTION 6. Reaffirmation of Existing Debt and Liens. Borrower and Guarantor
hereby acknowledge and confirm that (a) Borrower's and Guarantor's respective
obligations to repay the Indebtedness under the applicable Related Documents,
are valid, binding, and unconditional, and are not subject to any offsets,
defenses, counterclaims, credits or adjustments of any kind or nature, or if
Borrower or Guarantor has any such claims, counterclaims, offsets, credits or
defenses, the same are hereby fully and irrevocably waived, relinquished and
released in consideration of the execution and delivery of this Waiver by
Lender; (b) Lender has a valid and enforceable first priority perfected Lien
against the Collateral, and this Waiver shall in no manner impair or otherwise
adversely affect such Lien, (d) Lender has performed fully all of its
obligations under the Agreement and the Related Documents; and (e) by entering
into this Waiver, except as expressly set forth in Sections 2 and 3 hereof,
Lender does not waive or release any term or condition of the Agreement or of
any other document or instrument, or any of their, rights or remedies under such
Agreement or Related Documents or applicable law, or any of Borrower's
Indebtedness thereunder.

SECTION 7. Effect of this Waiver.

(a) Except as expressly set forth herein, this Waiver shall not by implication
or otherwise limit, impair, constitute a waiver of, or otherwise affect the
rights and remedies of Lender under the Agreement or any Related Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Agreement or
any other Related Document, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. Except as expressly set
forth herein, nothing herein shall be deemed to entitle Borrower to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Agreement or
any other Related Document in similar or different circumstances.

(b) This Waiver shall constitute a "Related Document" for all purposes of the
Agreement and the other Related Documents.

SECTION 8. APPLICABLE LAW. THIS WAIVER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS 01 THE, STATE OF LOUISIANA WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF,

 

SECTION 9. Counterparts. This Waiver may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which, when taken together, shall constitute a
single instrument. Delivery of an executed counterpart of a signature page of
this Waiver by telecopy shall be effective as delivery of a manually executed
counterpart hereof.





3

 

--------------------------------------------------------------------------------

 

SECTION 10. Release of Claims. In consideration of Lender's willingness to enter
into this Waiver, Borrower and Guarantor each hereby releases and forever
discharges Lender and its successors, assigns, officers, managers, directors,
employees, agents, attorneys, representatives, and. affiliates (hereinafter all
of the above collectively referred to as the "Lender Group"). from any and all
claims, counterclaims, demands, damages, debts, suits, liabilities, actions and
causes of action of any nature whatsoever, in each case to the extent arising in
connection with the Agreement and Related Documents through the date of this
Waiver, whether arising at law or in equity, whether known or unknown, whether
liability be direct or indirect, liquidated or unliquidated, whether absolute or
contingent, foreseen or unforeseen, and whether or not heretofore asserted,
which. Borrower and/or Guarantor may have or claim to have against any of the
Lender Group.

SECTION 11. Miscellaneous.

(a) This Waiver shall be binding on and shall inure to the benefit of Borrower,
Guarantor, Lender and their respective successors and permitted assigns. The
terms and provisions of this Waiver are for the purpose of defining the relative
rights and obligations of Borrower, Guarantor and the Lender with respect to the
transactions contemplated hereby and there shall be no third party beneficiaries
of any of the terms and provisions of this Waiver.

(b) Section headings in this Waiver are included herein for convenience of
reference only and shall not constitute a part of this Waiver for any other
purpose.

(c) Wherever possible, each provision of this Waiver shall be interpreted in
such a manner as to be effective and valid under applicable law, but if any
provision of this Waiver shall be prohibited by or invalid under applicable law,
such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Waiver.

SECTION 12. Entirety. This Waiver and the Agreement and other Related Documents
embody the entire agreement between the parties and supersede all prior
agreements and understandings, if any, relating to the subject matter hereof
This Waiver and. the Agreement and other Related Documents represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.

 

[Remainder of this page intentionally left blank.]

 

 

 

 





4

 

--------------------------------------------------------------------------------

 



 

 

 

LCI SHIPHOLDINGS, INC.

as Borrower

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

 

 

INTERNATIONAL SHIPHOLDING CORPORATION,

as Guarantor

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

 

CAPITAL ONE, NATIONAL ASSIOCATION

as  Lender

 

By: /s/ Al Krupog

Name: Al Krupog

Title: Senior Vice President

 

 

 



5

 

--------------------------------------------------------------------------------